Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objection to the Abstract is withdrawn based on the amendment filed on 12/9/2021.
Applicant’s arguments filed on 12/9/2021 with respect to claim interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The claim interpretation under 35 U.S.C. 112(f) of Claim 1 has been withdrawn based on recitation of sufficient structure in the limitations of “input adaptors” and “hardware processors” to entirely perform the recited functions.
Applicant’s arguments in light of the amendment filed on 12/9/2021, with respect to the 35 U.S.C. 112(b) rejections of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection regarding “target metric” has been withdrawn based amendment to the claims and the passages in the specification referenced in Applicant’s arguments.  The 35 U.S.C. 112(b) rejection regarding “gate operations” has been withdrawn the passages in the specification referenced in Applicant’s arguments making the limitation definite.  The 35 U.S.C. 112(b) rejection regarding “human-understandable name” has been withdrawn based amendment to the claims removing “human-understandable”. 
Specification
The disclosure is objected to because of the following informalities: in ¶68, line 5, there should be as space in “18determines”.  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claims 1, 10 and 20, particular notable features highlighted and outlined in Figs. 2A and 2B.
	The most pertinent prior art discovered associated with what is claimed is US Pat. Pub. No. 2019/0188567 to Yao et al.  Yao et al. discloses selecting particular nodes, e.g., by activating/deactivating connections to them, based on comparison of associated weight magnitudes tied to the nodes (figs. 4 and 5).  However, Yao et al. does not appear to teach or suggest all of the limitations in the instant claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to trimming, pruning or synthesis of neural networks based on inspection of weights for node connections. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALAN CHEN/Primary Examiner, Art Unit 2125